Fourth Court of Appeals
                               San Antonio, Texas
                                      June 30, 2016

                                   No. 04-15-00096-CV

                             ALS 88 DESIGN BUILD LLC,
                                      Appellant

                                            v.

                            MOAB CONSTRUCTION CO.,
                                   Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-03033
                        Honorable Gloria Saldana, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice

     The panel has considered the Appellee's Motion for Rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court